Aliante's favor.    See Court at Aliante Homeowners Assoc. v. Dist. Ct.,
                Docket No. 52751 (Order Granting Petition, September 3, 2009); see also
                First Light II, 125 Nev. at 457, 215 P.3d at 702-03 ("[W]e conclude that
                where NRS 116.3102(1)(d) confers standing on a homeowners' association
                to assert claims 'on matters affecting the common-interest community,' a
                homeowners' association has standing to assert claims that affect
                individual units." (quoting NRS 116.3102(1)(d)).
                            In granting Aliante's request for writ relief, however, we
                directed the district court to determine whether Aliante's claims "conform
                to class action principles, and thus, whether Aliante may file suit in a
                representative capacity for constructional defects affecting individual
                units." The district court undertook this analysis, and in a March 2010
                order, it concluded that Aliante had failed to satisfy NRCP 23's class
                action prerequisites and could therefore not represent its members with
                respect to claims for alleged defects existing within the members'
                individual units.
                            Thereafter, Aliante moved the district court to reconsider its
                March 2010 order. The district court did so, and in a February 2011 order,
                it concluded that Aliante did not need to satisfy NRCP 23's requirements
                to pursue claims for alleged construction defects that existed in building
                envelopes—i.e., defects not necessarily within the members' individual
                units—meaning that Aliante could pursue these claims without the
                district court conducting an NRCP 23 analysis.
                            Petitioner D.R. Horton then filed this writ petition, asking for
                two forms of relief: (1) that we direct the district court to conduct a
                thorough NRCP 23 analysis with respect to the claims based on building
                envelope defects, and (2) that we direct the district court to reinstate its

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                March 2010 order in which it concluded that Aliante could not represent
                its members with respect to the alleged defects existing within their
                individual units.
                             While D.R. Horton's writ petition was pending, this court
                issued an opinion in which we reaffirmed and clarified First Light II.
                Specifically, in Beazer Homes Holding Corp. v. District Court, 128 Nev.
                   , 291 P.3d 128 (2012), we reaffirmed that a district court, upon request,
                must conduct an NRCP 23 analysis to determine whether litigation by
                class action is the superior method of adjudicating homeowners'
                construction defect claims. 128 Nev. at         291 P.3d at 135. We also
                clarified, however, that a failure to satisfy NRCP 23's class action
                prerequisites does not strip a homeowners' association of its ability to
                litigate on behalf of its members under NRS 116.3102(1)(d). Id. at
                291 P.3d at 134-35.
                             Thus, in light of our opinion in Beazer Homes, we conclude
                that partial relief is appropriate insofar as D.R. Horton asks us to order
                the district court to conduct a thorough NRCP 23 analysis. See
                International Game Tech. v. Dist. Ct., 124 Nev. 193, 197, 179 P.3d 556,
                558 (2008) ("A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station. ."). Accordingly, we grant D.R. Horton's writ petition in part
                and direct the clerk of this court to issue a writ of mandamus instructing
                the district court to conduct a proper NRCP 23 analysis with respect to all
                alleged defects.' We decline, however, to direct the district court to
                reinstate its March 2010 order in which it concluded that Aliante could not


                      1-We   deny D.R. Horton's alternative request for a writ of prohibition.

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
represent its members with respect to the alleged defects existing within
the members' individual units, as this order is inconsistent with our
holding in Beazer Homes. See Beazer Homes, 128 Nev. at , 291 P.3d at
134 ("Failure to meet any additional procedural requirements, including
NRCP 23's class action requirements, cannot strip a common-interest
community association of its standing to proceed on behalf of its members
under NRS 116.3102(1)(d).").
             It is so ORDERED. 2




                                           Saitta


cc: Hon. Susan Johnson, District Judge
     Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
     Marquis Aurbach Coffing
     James R. Christensen
     Maddox, Isaacson & Cisneros, LLP
     Robert C. Maddox
     Eighth District Court Clerk




      2 In
         light of this order, we vacate the stay imposed by our April 7,
2011, order.



                                    4